Citation Nr: 1707546	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  06-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for calcaneal spurs of the right heel prior to January 9, 2006, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for left ear hearing loss prior to June 3, 2015.

3.  Entitlement to an initial compensable rating for bilateral hearing loss from June 3, 2015.

4.  Entitlement to an initial compensable rating for tension headaches with swelling prior to January 9, 2006, and 30 percent thereafter.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine with spondylosis prior to January 9, 2006, and in excess of 20 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for left ear hearing loss, calcaneal spurs of the right heel, and tension headaches with swelling and assigned initial noncompensable ratings to each disability, effective February 1, 2004, the day following the date of the Veteran's separation from active service.  In addition, the RO granted service connection for DJD of the lumbar spine with spondylosis and assigned an initial 10 percent rating, effective February 1, 2004.  The Veteran perfected an appeal of the RO's determinations via his submission of a timely VA Form 9 in February 2006.  

Before the appeal was certified to the Board, in a May 2014 rating decision, the RO in Pittsburgh, Pennsylvania, increased the rating for calcaneal spurs of the right heel to 10 percent, effective January 9, 2006; increased the rating for the lumbar spine disability to 20 percent, effective January 9, 2006; and increased the rating for tension headaches with swelling to 30 percent, effective January 9, 2006.  As set forth above, jurisdiction of the claims remains with the Pittsburgh RO.  Although the RO granted higher ratings for these disabilities, the issues remain in appellate status, as the maximum schedular ratings were not assigned from the date of the award of service connection nor has the Veteran withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a February 2015 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 2016 rating decision, the RO granted service connection for right ear hearing loss, effective June 3, 2015.  As the Veteran's separately established left and right ear hearing loss are only components of his bilateral hearing loss, the claims before the Board are higher initial ratings for both left ear hearing loss prior to June 3, 2015 and bilateral hearing loss from June 3, 2015.

The RO continued the previous denials in an October 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran has alleged an inability to retain employment due, in part, to his service-connected lumbar spine disability.  See, e.g., the Veteran's statement dated June 2016.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to higher initial ratings for the service-connected headaches with swelling and lumbar spine disability, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  From the date of service connection, symptoms of the Veteran's calcaneal spurs of the right heel are shown to approximate no more than moderate foot injury when considering his complaints of pain and functional loss.

2.  For the initial rating period prior to June 3, 2015, the Veteran's left ear hearing loss disability was productive of no worse than Level I hearing impairment.

3.  For the initial rating period from June 3, 2015, the Veteran's bilateral ear hearing loss disability was productive of no worse than Level III hearing impairment in his right ear and no worse than Level III hearing impairment in his left ear.


CONCLUSIONS OF LAW

1.  An initial 10 percent rating, but no higher, for calcaneal spurs of the right heel is warranted from the date of the award of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5015, 5273, 5284 (2016).

2.  For the initial rating period prior to June 3, 2015, the criteria for a compensable initial rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

3.  For the initial rating period from June 3, 2015, the criteria for a compensable initial rating for a bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the issues adjudicated herein are claims for higher initial ratings, once the claims for service connection were granted, the claims were substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the service treatment records and identified post-service treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Pursuant to the February 2015 Board Remand, the Veteran was afforded pertinent VA examinations as to his service-connected hearing loss in March 2016 and July 2016, and as to the calcaneal spurs of the right heel in August 2016.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the March 2016, July 2016, and August 2016 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.


II. Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.
A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

a. Calcaneal spurs of the right heel

The RO has evaluated the Veteran's calcaneal spurs of the right heel under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5273-5284.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2016).  Here, the RO has determined that the Veteran's calcaneal spurs of the right heel are most appropriately rated under DC 5284, pertaining to "[f]oot injuries, other."  See VAOPGCPREC 9-98 (August 14, 1998) (noting that DC 5284 is, in essence, a "catch-all" provision intended to cover a variety of foot disabilities).

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

In Yancy v. McDonald, 27 Vet. App. 484 (2016), the United States Court of Appeals for Veterans Claims held that that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284.  See also 38 C.F.R. § 4.20 (2016) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  As will be explained below, based upon the Veteran's description of pain and functional impairment resulting from his calcaneal spurs of the right heel, the Board finds that rating by analogy under DC 5284 is appropriate in this matter.

The Veteran has not had flat foot, weak foot, claw foot, metatarsalgia, hallus valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283) are inappropriate and will not be discussed.

In the May 2004 rating decision, the Veteran was granted entitlement to service connection for calcaneal spurs of the right heel based upon service treatment records (STRs), which documented his complaints of right foot pain in October 2003.  A contemporaneous examination was negative for any deformity and there was full range of motion of the right foot.  However, tenderness to palpation was demonstrated in the right heel.  X-rays confirmed a finding of two calcaneal spurs in the right heel.

In his August 2004 notice of disagreement (NOD), the Veteran reported that he suffers from pain while standing due to his calcaneal spurs of the right heel.

Private treatment records dated May 2005 and July 2005 documented the Veteran's report of acute heel pain and continuing foot pain.

The Veteran was afforded a VA examination in January 2006 at which time he reported that he refused surgery on his calcaneal spurs.  He stated that he uses a heel pad (specifically, a wad of tissues) nearly every day, which provides fair relief.  The Veteran complained of moderate heel pain, especially upon walking.  The right heel was tender while standing, walking, and at rest.  He reported that he experiences flare-ups of right heel symptoms weekly or more often with a duration of less than one day.  The flare-ups are precipitated by prolonged walking.  The Veteran reported that his right heel symptoms result in difficulty in standing and walking, with no limitation of motion of the right ankle or toes.  Upon physical examination, there was no limitation of active or passive motion.  There was also no evidence of swelling, heat, redness, stiffness, fatigability, weakness, spasm, lack of endurance, or incoordination.  The examiner noted that the Veteran had slight pain on full range of motion.  The examiner additionally reported that the Veteran's right heel symptoms cause moderate restriction to occupational activity and a moderate effect on his daily activities including chores, shopping, exercise, sports, recreation, and traveling.

As described above, in a May 2014 rating decision, the RO increased the assigned rating to 10 percent, effective from January 9, 2006 (the date of the prior VA examination).

In August 2016, the Veteran was afforded another VA examination to address the severity of his service-connected calcaneal spurs of the right heel.  The Veteran denied current treatment for his right heel symptoms.  He denied continuing foot pain, as well as flare-ups of pain.  The examiner noted that there was no functional impairment or loss due to the service-connected calcaneal spurs of the right foot.  Upon physical examination, the examiner found no evidence of right foot pain.  The examiner additionally reported that was no evidence of pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.

The Board has reviewed the evidence of record, including the Veteran's in-service complaints of right foot pain, which were again documented in the January 2006 VA examination.  At that time, the examiner indicated that the appellant's right heel symptoms caused moderate restriction to occupational activity and his daily activities.  In view of this evidence, the Board concludes that from the date of service connection, the Veteran's calcaneal spurs of the right foot have been manifested symptoms which more nearly approximate the equivalent of a moderate foot injury, particularly pain and functional loss.  There is no evidence, however, of symptoms or functional impairment of the right foot due to the right calcaneal spur, which could be considered moderately severe or severe under the pertinent diagnostic criteria.  For example, no medical professional has characterized the appellant's disability as more than moderate.  Rather, the Veteran's complaints document right heel pain with moderate functional loss including some pain upon walking and standing.  Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's calcaneal spurs of the right heel throughout the period under consideration (i.e., both prior to and from January 9, 2006).  See 38 C.F.R. § 4.71a, Code 5284; see also Fenderson, 12 Vet. App. at 119, 126-127.


b. Hearing loss

As noted above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2016).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.


i. Higher initial rating for left ear hearing loss

For the initial rating period prior to June 3, 2015, the Veteran's left ear hearing loss did not more nearly approximate that required for a compensable rating under DC 6100.

The Veteran was afforded a VA audiological examination in January 2006, at which time the report revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
45
45
50
80
55

Average pure tone threshold was 55 decibels in the left ear with speech recognition ability of 100 percent.  When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he has difficulty communicating in group conversations, or if there is background noise.

Applying the results of the Veteran's January 2006 VA audiogram reveals no worse than Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted.

(The Veteran's right ear hearing impairment is presumed to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. §§ 3.383, 4.85(f) (2016).  A non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non-service-connected ear meets the provisions of 38 C.F.R. § 3.385.  Those criteria are not met here.)

The Veteran's VA treatment records document an on-going diagnosis of impaired hearing.  See, e.g., the VA treatment records dated July 2015.  However, there are no additional audiological results documented during this period.

Critically, there is no probative audiology evidence of record to support an initial compensable rating for the Veteran's left ear hearing loss disability prior to June 3, 2015.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55.

ii. Higher initial rating for bilateral hearing loss

As described above, in an April 2016 rating decision, the RO granted entitlement to service connection for right ear hearing loss, effective June 3, 2015.  Thus, from that date, the Veteran's service-connected disability should be considered as bilateral hearing loss pursuant to 38 C.F.R. § 4.85, DC 6100.  Critically, for the initial rating period from June 3, 2015, the Veteran's bilateral hearing loss does not more nearly approximate that required for a compensable initial rating under DC 6100.

The Veteran was afforded a VA examination in March 2016, at which time the examiner documented puretone thresholds, in decibels, as follows:  





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
45
55
40
LEFT
30
35
60
60
46

Average pure tone threshold was 40 decibels in the right ear with speech recognition ability of 82 percent, and average pure tone threshold was 46 decibels in the left ear with speech recognition ability of 76 percent.  The Veteran reported that he continues to experience difficulty hearing with background noise.  He stated that he has difficulty clearly understanding words.

Applying the results of the Veteran's March 2016 VA audiogram reveals no worse than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for bilateral hearing loss based on the March 2016 VA examination.

The Veteran was afforded another VA audiological examination in July 2016, at which time the examiner documented the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
50
50
40
LEFT
30
30
65
55
45

Average pure tone threshold was 40 decibels in the right ear with speech recognition ability of 88 percent, and average pure tone threshold was 45 decibels in the left ear with speech recognition ability of 88 percent.

The July 2016 VA examiner noted the Veteran's report that his hearing loss impacts his ordinary conditions of daily life, including his ability to work.  In particular, the "Veteran reported difficulty hearing and understanding speech without his hearing aids.  He reported benefits from use of hearing aids."  The examiner additionally opined that the Veteran's current bilateral hearing loss "should not have an effect on his ability to function in an occupational setting and daily activities.  He demonstrated good ability to hear and understand speech at [a] normal conversational level in a controlled environment without use of hearing aid."  The examiner further stated that the Veteran's hearing loss, alone, should not significantly affect his vocational potential or limit his participation in most work activities as "[e]mployment would be more than feasible in a loosely supervised situation."

Applying the results of the Veteran's July 2016 VA audiogram reveals no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for bilateral hearing loss based on the July 2016 VA examination.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under these circumstances, the Board finds that there is no probative audiological evidence of record to support a compensable initial rating for the Veteran's bilateral hearing loss disability from June 3, 2015.  The preponderance of the evidence is against the Veteran's claim for a higher initial rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, at 55.


c. Additional considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board also finds that the schedular rating criteria adequately describe the Veteran's calcaneal spur symptoms and disability of the right heel.  The Veteran's complaint of right heel pain with moderate functional impairment is contemplated by the current 10 percent rating assigned by analogy under Diagnostic Code 5284.  As the schedular criteria are adequate to evaluate the Veteran's calcaneal spur symptoms, referral for a higher rating on an extraschedular basis is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board similarly finds that the rating criteria contemplate the Veteran's hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity and complaints of difficulty hearing with background noise and in conversation.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial rating of 10 percent for calcaneal spurs of the right heel is granted prior to January 9, 2006, subject to the regulations governing payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for calcaneal spurs of the right heel is denied.

Entitlement to a compensable initial rating for left ear hearing loss, prior to June 3, 2015, is denied.

Entitlement to a compensable initial rating for bilateral hearing loss, from June 3, 2015, is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

Since the Veteran's lumbar spine claim was last before the Board, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination in August 2016; accordingly, further VA examination is warranted.  

As the Veteran has asserted entitlement to a TDIU based upon his service-connected lumbar spine disability, the TDIU claim is inextricably intertwined with the pending initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to a TDIU must also be remanded.

With respect to the claim of entitlement to a higher initial rating for tension headaches, the Board observes that the Veteran was service connected for tension headaches with swelling in the May 2004 rating decision based upon STRs, which documented his complaints of headaches accompanied by swelling on the right side of his head.  See the STR dated August 1995.  Subsequent STRs showed ongoing complaints of tension headaches with continued swelling.  See the STRs dated February 2003, July 2003, and October 2003.  Notably, in the August 2004 notice of disagreement, the Veteran asserted that the swelling associated with his headaches results in deformity.  To this end, the Board notes that VA examinations, including the most recent examination conducted in August 2016, have not addressed this associated swelling to include the Veteran's report of resulting facial deformity.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that this matter must be remanded to fully address the symptoms associated with his service-connected headaches to include facial swelling with claimed deformity.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected tension headaches with swelling.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide a detailed account of all manifestations of the service-connected tension headaches with associated swelling found to be present.  The examiner should then render an opinion regarding the frequency of the Veteran's headaches, and how often these headaches could be described as "prostrating."

The examiner should address the facial swelling associated with the Veteran's tension headaches; in doing so, he/she should indicate whether the swelling results in deformity.

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and/or maintain gainful employment.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected DJD of the lumbar spine with spondylosis.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the lumbar spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


